DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/543,888 (08/19/19) filed on 01/26/21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 - 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.



Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 22 - 38 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 22, is/are directed to a process (i.e. a method).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Mathematical Concepts
The claim recites a mathematical formula or calculation (determining a first count of the number of occurrences of a reference to a financial market entity; determining a second count of the number of occurrences of a reference to a financial market entity; and identifying/ determining a percentage change in number of social media references).  Thus, the claim recites a mathematical concept. Thus, the claim recites an abstract idea.
Certain Method of Organizing Human Activity

The claim as a whole recites a method of organizing human activity.  The claimed invention is involves receiving a corpus of social media posts of a number of  a fundamental economic principles or practices (determining a first count of the number of occurrences of a reference to a financial market entity; determining a second count of the number of occurrences of a reference to a financial market entity; and identifying/ determining a percentage change in number of social media references); commercial or legal interactions (determining a first count of the number of occurrences of a reference to a financial market entity; determining a second count of the number of occurrences of a reference to a financial market entity; and identifying/ determining a percentage change in number of social media references); and managing personal behavior or relationships or interactions between people (receiving, identifying, determining, causing, etc.).  

The mere nominal recitation of a “computing device of an online financial website provider” does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to receiving a corpus of social media posts of a number of users, each social media post, of the corpus, containing a reference to a financial market entity and occurring in either a first time interval or a second time interval; and Identifying a percentage change in number of social media references using the corpus of social media posts, the identifying comprising: determining a first count of the number of occurrences of the reference to the financial market entity in a first set of social media posts, from the corpus, occurring in the first time interval; determining a second count of the number of occurrences of the reference to the financial market entity in a second set of social media posts, from the corpus, occurring in the second time interval; and determining the percentage change in number of social media references to the financial market entity using the determined first and second counts of the number of occurrences of the reference to the financial market entity; and causing the determined percentage change to be transmitted and displayed in a display of the online financial website provider.  

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of 
  
The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of a “a computing device of an online financial website provider” performing each of the steps or acts required of the claimed invention.  The causing steps also occurs “via an electronic communications network” and “at a number of client computing devices.”  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of (a) data receipt/ transmission (e.g., “receiving”; “causing ….. to be transmitted” step(s) as claimed); and (b) data processing (e.g., “identifying”, “determining” step(s) as claimed); (c) data display (e.g., “causing ….. to be ….. displayed” step(s) as claimed);.  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering options information, and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “computing device of an online financial website provider” that performs the step(s) is also recited at a high level of generality, and merely automates the step(s).  The “computing device of an online financial website provider” limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  NOTE: (a) The claim is 

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner
.
2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 08/19/19 does not provide any indication that the “computing device” is anything other than a generic, off-the-shelf computer component.  Furthermore, the prosecution history of the instant application provides Shvadron and Boone operating in a similar environment, suggesting performing tasks such as (a) data receipt/ transmission (e.g., “receiving”; “causing ….. to be transmitted” step(s) as claimed); and (b) data processing (e.g., “identifying”, “determining” step(s) as claimed); (c) data display (e.g., “causing ….. to be ….. displayed” step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data receipt/ transmission (e.g., “receiving”; data processing (e.g., “identifying”, “determining” step(s) as claimed); (c) data display (e.g., “causing ….. to be ….. displayed” step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  SAP America Inc. v. Investpic, LLC, 890 F.3d 1016 USPQ2d 1638 (Fed Cir. 2018) (displaying and disseminating financial information) and Intellectual Ventures 1 LLC v. Capital One Bank (USA) (advanced internet interface providing user display access of customized web pages) indicate displaying information is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).    Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 

For these reasons, there is no invention concept in the claim, and thus the claim is ineligible.
Dependent claims 23 - 29 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent non-transitory computer-readable storage medium claim 30 and independent computing device claim 38 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.  The components (i.e., “non-transitory computer-readable storage medium”, “processor”, “non-transitory storage medium”) described in independent non-transitory computer-readable storage medium claim 30 and independent computing device claim 38, add nothing of substance to the underlying abstract idea.  At best, the product (non-transitory computer-readable storage medium, computing device) recited in the claim(s) are merely providing an environment to implement the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 24 - 30 and 32 - 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shvadron, US Pub. No. 2010/0257117 in view of Boone, US Pub. No. 2007/0198459.
Re Claims 22, 30 and 38:  Shvadron discloses a method/ non-transitory computer-readable storage medium/ computing device comprising: 
receiving, by a computing device of an online financial website provider, a corpus of social media posts of a number of users of at least one social media system, each social media post, of the corpus, containing a reference to a financial market entity and occurring in either a first time interval or a second time interval (Shvadron, abstract, [0061] [0025] [0027] [0031] [0045]); 
and identifying, by the computing device, a percentage change in number of social media references using the corpus of social media posts (Shvadron, abstract, [0001] [0016] [0019] [0020] [0025] [0028] [0032] [0035]), 
	Shvadron fails to explicitly disclose:
the identifying comprising: determining a first count of the number of occurrences of the reference to the financial market entity in a first set of social media posts, from the corpus, occurring in the first time interval; 
determining a second count of the number of occurrences of the reference to the financial market entity in a second set of social media posts, from the corpus, occurring in the second time interval; 
determining the percentage change in number of social media references to the financial market entity using the determined first and second counts of the number of occurrences of the reference to the financial market entity;

	Boone discloses:
the identifying comprising: determining a first count of the number of occurrences of the reference to the financial market entity in a first set of social media posts, from the corpus, occurring in the first time interval (Boone, abstract, Fig. 2, Fig. 9, Fig. 11, [0001] [0002] [0003] [0004] [0006] [0007] [0008] [0012] [[0028] [0031] [0032] [0039] [0040] [0044] [0069]); 
determining a second count of the number of occurrences of the reference to the financial market entity in a second set of social media posts, from the corpus, occurring in the second time interval (Boone, abstract, Fig. 2, Fig. 9, Fig. 11, [0001] [0002] [0003] [0004] [0006] [0007] [0008] [0012] [[0028] [0031] [0032] [0039] [0040] [0044] [0069]); 
determining the percentage change in number of social media references to the financial market entity using the determined first and second counts of the number of occurrences of the reference to the financial market entity (Boone, abstract, Fig. 2, Fig. 9, Fig. 11, [0001] [0002] [0003] [0004] [0006] [0007] [0008] [0012] [[0028] [0031] [0032] [0039] [0040] [0044] [0069]); 
and causing, by a computing device, the determined percentage change to be transmitted via an electronic communications network and displayed in a display of the online financial website provider at a number of client computing devices (Boone, [0005] [0038] [0039] [0103] [0104], See also,  MPEP § 2103 I. C., 2111.04 Interpreted akin to an "intended use/ result” clause that not further limiting of the claimed invention.  NOTE:  
Analogous Art It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Shvadron is in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned because it analyzes social data and identifies trends such as those that might occur with trades, investments or exchanges.  In this case, Boone is in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned because it analyzes social data and identifies trends such as those that might occur with trades, investments or exchanges.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Shvadron in view of Boone to provide the identifying comprising: determining a first count of the number of occurrences of the reference to the financial market entity in a first set of social media posts, from the corpus, occurring in the first time interval; determining a second count of the number of occurrences of the reference to the financial market entity in a second set of social media posts, from the corpus, occurring in the second time interval; determining the percentage change in number of social media references to the financial market entity using the determined first and second counts of the number of occurrences of the reference to the financial market entity; and causing, by a computing device, the 
One would have been motivated to more efficiently monitor emerging trends.
The claimed invention applies known techniques to a known method ready for improvement to yield predictable results.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). 
Re Claims 24 and 32:  Shvadron in view of Boone discloses the claimed invention supra and Boone further discloses 
determining, by the computing device, a percentage change in number of social media references for a number of other financial market entities (Boone, abstract, Fig. 2, Fig. 9, Fig. 11, [0001] [0002] [0003] [0004] [0006] [0007] [0008] [0012] [[0028] [0031] [0032] [0039] [0040] [0044] [0069]); and 
comparing, by the computing device, the determined percentage change in number of social media references to the financial market entity with the percentage change in number of social media references determined for the number of other financial market entities to select the determined percentage change to provide to the client computing device  (Boone, abstract, Fig. 2, Fig. 9, Fig. 11, [0001] [0002] [0003] [0004] [0006] [0007] [0008] [0012] [[0028] [0031] [0032] [0039] [0040] [0044] [0069], See also,  MPEP § 2103 I. C., 2111.04 "intended use/ result” clause interpreted as not further limiting of the claimed invention.).  
Re Claims 25 and 33:  Shvadron in view of Boone discloses the claimed invention supra and Shvadron further discloses determining, by the computing device, a sentiment associated with the financial market entity using one or more social media posts from the corpus (Shvadron, abstract, [0016] [0017] [0018] [0021] [0022] [0023] [0029] [0033] [0041] [0042] [0047]); 
and using, by the computing device, the determined sentiment to select the determined percentage change to provide to the number of client computing devices (Shvadron, abstract, [0016] [0017] [0018] [0021] [0022] [0023] [0029] [0033] [0041] [0042] [0047], See also,  MPEP § 2103 I. C., 2111.04 "intended use/ result” clause interpreted as not further limiting of the claimed invention).  
Re Claims 26 and 34:  Shvadron in view of Boone discloses the claimed invention supra and Boone further discloses the first count of the number of occurrences representing a volume of occurrences of the reference to the financial market entity in the first set of social media posts and the second count of the number of occurrences representing a volume of occurrences of the reference to the financial market entity in the second set of social media posts (Boone, abstract, Fig. 2, Fig. 9, Fig. 11, [0001] [0002] [0003] [0004] [0006] [0007] [0008] [0012] [[0028] [0031] [0032] [0039] [0040] [0044] [0069], See also,  MPEP § 2103 I. C., 2111.04 interpreted akin to a "wherein” clause that is not further limiting of the claimed invention,).  
Re Claims 27 and 35: Shvadron in view of Boone discloses the claimed invention supra and Shvadron further discloses the percentage change indicating whether occurrences of the social media references to the financial market entity is trending up, down or is neutral (Shvadron, abstract, [0016] [0017] [0018] [0021] [0022] [0023] [0029] 
Re Claims 28 and 36:  Shvadron in view of Boone discloses the claimed invention supra and Shvadron further discloses determining, by the computing device, a sentiment associated with the financial market entity using one or more social media posts from the corpus (Shvadron, abstract, [0016] [0017] [0018] [0021] [0022] [0023] [0029] [0033] [0041] [0042] [0047]); 
and using, by the computing device, the determined sentiment in determining whether the social media references to the financial market entity is trending up, down or is neutral (Shvadron, abstract, [0016] [0017] [0018] [0021] [0022] [0023] [0029] [0033] [0041] [0042] [0047], See also,  MPEP § 2103 I. C., 2111.04 "intended use/ result” clause interpreted as not further limiting of the claimed invention).  
Re Claims 29 and 37:  Shvadron in view of Boone discloses the claimed invention supra and Boone further discloses analyzing, by the computing device, content of each social media post in the first set of social media posts to determine the first count of the number of occurrences of the reference to the financial market entity in the first set of social media posts (Boone, abstract, Fig. 2, Fig. 9, Fig. 11, [0001] [0002] [0003] [0004] [0006] [0007] [0008] [0012] [[0028] [0031] [0032] [0039] [0040] [0044] [0069], See also,  MPEP § 2103 I. C., 2111.04 "intended use/ result” clause interpreted as not further limiting of the claimed invention); 
and analyzing, by the computing device, content of each social media post in the second set of social media posts to determine the second count of the number of occurrences of the reference to the financial market entity in the second set of social media posts (Boone, abstract, Fig. 2, Fig. 9, Fig. 11, [0001] [0002] [0003] [0004] [0006] [0007] [0008] [0012] [[0028] [0031] [0032] [0039] [0040] [0044] [0069], See also,  MPEP § 2103 I. C., 2111.04 "intended use/ result” clause interpreted as not further limiting of the claimed invention).
Claims 23 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shvadron in view of Boone as applied to claims 22, 30 and 38 above, and further in view of Feng, US Pat. No. 9,262,517. 
Re Claims 23 and 31:  Shvadron in view of Boone discloses the claimed invention supra but fails to explicitly disclose providing, by the computing device and to the number of client computing devices, the determined percentage change in number of social media references to the financial market entity as a trend associated with the financial market entity.
	Feng discloses:  
providing, by the computing device and to the number of client computing devices, the determined percentage change in number of social media references to the financial market entity as a trend associated with the financial market entity (Feng, abstract, col. 3, lines 35 - 43; col. 6, lines 22 - 37).  
Analogous Art It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Feng is in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was 
	It would have been obvious to one of ordinary skill in the art at he time the invention was made to modify the teachings of Shvadron in view of Boone by adopting the teachings of Feng to providing, by the computing device and to the number of client computing devices, the determined percentage change in number of social media references to the financial market entity as a trend associated with the financial market entity.  
	One would have been motivated to provide improve the relevance and timeliness of advice to users.
The claimed invention applies known techniques to a known method ready for improvement to yield predictable results.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). 
Response to Arguments
101
Applicant's arguments have been fully considered but they are not persuasive. (1)  Applicant argues the claimed invention is not directed to an abstract idea (i.e., mathematical concepts, certain methods of organizing human activity, mental processes). 
2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Mathematical Concepts

Certain Method of Organizing Human Activity

The claim as a whole recites a method of organizing human activity.  The claimed invention is involves receiving a corpus of social media posts of a number of users, each social media post, of the corpus, containing a reference to a financial market entity and occurring in either a first time interval or a second time interval; and Identifying a percentage change in number of social media references using the corpus of social media posts, the identifying comprising: determining a first count of the number of occurrences of the reference to the financial market entity in a first set of social media posts, from the corpus, occurring in the first time interval; determining a second count of the number of occurrences of the reference to the financial market entity in a second set of social media posts, from the corpus, occurring in the second time interval; and determining the percentage change in number of social media references to the financial market entity using the determined first and second counts of the number of occurrences of the reference to the financial market entity; and causing the determined percentage change to be transmitted and displayed in a display of the online financial website provider, which is a fundamental economic principles or practices (determining a first count of the number of occurrences of a reference to a financial market entity; determining a second count of the number of occurrences of a reference to a financial market entity; and identifying/ determining a percentage change in number of social media references); commercial or legal interactions (determining a first count of the number of occurrences of a reference to a financial market entity; determining a second count of the number of occurrences of a reference to a financial market entity; and identifying/ determining a percentage change in number of social media references); and managing personal behavior or relationships or interactions between people (receiving, identifying, determining, causing, etc.).  

The mere nominal recitation of a “computing device of an online financial website provider” does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to receiving a corpus of social media posts of a number of users, each social media post, of the corpus, containing a reference to a financial market entity and occurring in either a first time interval or a second time interval; and Identifying a percentage change in number of social media references using the corpus of social media posts, the identifying comprising: determining a first count of the number of occurrences of the reference to the financial market entity in a 

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components.   That is, other than reciting “a computing device of an online financial website provider”, nothing in the claim element precludes the steps from practically being performed in the mind.  For example, but for the “computing device of an online financial website provider” language, the claim encompasses the user manually receiving a corpus of social media posts of a number of users, each social media post, of the corpus, containing a reference to a financial market entity and occurring in either a first time interval or a second time interval; and Identifying a percentage change in number of social media references using the corpus of social media posts, the identifying comprising: determining a first count of the number of occurrences of the reference to the financial market entity in a first set of social media posts, from the corpus, occurring in the first time interval; determining a second count of the number of occurrences of the reference to the financial market entity in a second set of social media posts, from the corpus, occurring in the second time interval; and determining the percentage change in number of social media references to the financial market entity using the determined first and second counts of the number of occurrences of the reference to the financial market entity; and causing the determined percentage change to be transmitted and displayed in a display of the online financial website provider.
  
The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of a “a computing device of an online financial website provider” performing each of the steps or acts required of the claimed invention.  The causing steps also occurs “via an electronic communications network” and “at a number of client computing devices.”  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of (a) data receipt/ transmission (e.g., “receiving”; “causing ….. to be transmitted” step(s) as claimed); and (b) data processing data display (e.g., “causing ….. to be ….. displayed” step(s) as claimed);.  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering options information, and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “computing device of an online financial website provider” that performs the step(s) is also recited at a high level of generality, and merely automates the step(s).  The “computing device of an online financial website provider” limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  NOTE: (a) The claim is exclusively from the perspective of the “computing device of an online financial website provider”.  (b) Although “at least one social media system” is referenced in the claim, it merely acts as a source or origination of the “corpus of social media posts” received by the claimed “computing device”.  The claimed invention is not from the perspective of the “at least one social media system” and the “at least one social media system” does not perform any of the positively recited steps or acts required of the claimed invention. (c) Although “number of client computing devices” is referenced in the claim, it merely acts as a recipient of the “the determined percentage change” to be displayed.  The claimed invention is not from the perspective of the “number of client computing devices” and the “number of client computing devices” does not perform any of the positively recited steps or acts required of the claimed invention.  (d) The “electronic communications network” is used for data exchange between the claimed “computing device of an online financial website provider” and the “number of client computing devices.”

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner

(2)  Applicant argues the claims provide an inventive concept.  Applicant argues Berkheimer.
2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to 
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 08/19/19 does not provide any indication that the “computing device” is anything other than a generic, off-the-shelf computer component.  Furthermore, the prosecution history of the instant application provides Shvadron and Boone operating in a similar environment, suggesting performing tasks such as (a) data receipt/ transmission (e.g., “receiving”; “causing ….. to be transmitted” step(s) as claimed); and (b) data processing (e.g., “identifying”, “determining” step(s) as claimed); (c) data display (e.g., “causing ….. to be ….. displayed” step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data receipt/ transmission (e.g., “receiving”; “causing ….. to be transmitted” step(s) as claimed); and (b) data processing (e.g., “identifying”, “determining” step(s) as claimed); (c) data display (e.g., “causing ….. to be ….. displayed” step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  SAP America Inc. v. Investpic, LLC, 890 F.3d 1016 USPQ2d 1638 (Fed Cir. 2018) (displaying and disseminating financial information) and Intellectual Ventures 1 LLC v. Capital One Bank (USA) (advanced internet interface providing user display access of customized web pages) indicate displaying information is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).    Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 

For these reasons, there is no invention concept in the claim, and thus the claim is ineligible.
Dependent claims 23 - 29 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent non-transitory computer-readable storage medium claim 30 and independent computing device claim 38 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for 
Dependent claims 31 - 37 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
(3)  Applicant argues the claimed invention is more similar to Example 38 (did not recite a mathematical concept), not Example 41 (recited a mathematical concept).
On pg. 11 of applicant’s remarks as filed 01/26/21 applicant suggests, “Example 38 states that the method claim does not recite a mathematical relationship, formula or calculation and therefore is not directed to a mathematical concept.”  Applicant’s claimed invention however, recites a “percentage change in number of social media references”.  A “percentage change” is a mathematical calculation and is based on a mathematical relationship between the “first count of the number of occurrences” and the “second count of the number of occurrences”.  Also, on pg. 11 applicant remarks as filed 01/26/21, applicant suggests claims that “recite only use of an equation without any concrete or practical action taken in response” are the types of claims to which the mathematical concepts exception is directed.  In Example 38, for example, the simulation is directly based on the values generated.  In contrast, applicant’s claimed invention doesn’t take any practical action or make any decision based on the 2(A), Prong 1 analysis above.
(4) Applicant argues Example 37
Applicant relies on Example 37 to suggest that the claimed invention is neither “human activity” or a “mental processes”  On pg. 11 of applicant’s remarks as filed 01/26/21, for example, applicant suggests, "if a claim ‘requires action by a processor that cannot be practically applied in the mind,’ such a claim does not recite a ‘mental process.’"  In Example 37, claim 2 that was a reasonable conclusion since the “determining” step relied on tracking the memory allocated to each application associated with each icon over a predetermined period of time.  In contrast, the claimed invention is not looking at the internal usage of the machine.  Although, determining the number of occurrences and the percentage change may occur more quickly with a machine, a human operator could also perform the calculations.  As far as the “electronic communications network” and the “number of client computing devices”, the features are nominally related to claimed invention and directed merely to the intended receipt of the data.  See also, 2(A), Prong 1 analysis above.
(5)  Applicant argues, the claims do not preempt. 
With regard to preemption, the issue comes down to whether the claim is directed to an abstract idea and does it fail the Mayo/Alice step one and step two analysis.

The fact that the claims do not preempt receiving a corpus of social media posts of a number of users, each social media post, of the corpus, containing a reference to a financial market entity and occurring in either a first time interval or a second time interval; and Identifying a percentage change in number of social media references using the corpus of social media posts, the identifying comprising: determining a first count of the number of occurrences of the reference to the financial market entity in a first set of social media posts, from the corpus, occurring in the first time interval; determining a second count of the number of occurrences of the reference to the financial market entity in a second set of social media posts, from the corpus, occurring in the second time interval; and determining the percentage change in number of social media references to the financial market entity using the determined first and second counts of the number of occurrences of the reference to the financial market entity; and causing the determined percentage change to be transmitted and displayed in a display of the online financial website provider or may be limited to receiving a corpus of social media posts of a number of users, each social media post, of the corpus, containing a reference to a financial market entity and occurring in either a first time interval or a second time interval; and Identifying a percentage change in number of social media references using the corpus of social media posts, the identifying comprising: determining a first count of the number of occurrences of the reference to the financial market entity in a first set of social media posts, from the corpus, occurring in the first time interval; determining a second count of the number of occurrences of the reference to the financial market entity in a second set of social media posts, from the corpus, occurring in the second time interval; and determining the percentage change in number of social media references to the financial market entity using the determined first and second counts of the number of occurrences of the reference to the financial market entity; and causing the determined percentage change to be transmitted and displayed in a display of the online financial website provider in a particular setting does not make them any less abstract. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture, 728 F.3d at 1345.
(6)  Applicant argues the claimed invention improvise the functioning of an online financial website/ provides a practical application in the field of data processing.
Applicant’s claimed invention has nothing to do with processing improvements.  Any alleged improvements are directed to the underlying abstract idea.  Applicant’s claimed invention has no bearing on the speed or efficiency of the claimed computing device, for example.  At best applicant is arguing the benefits of automation itself.  An argument akin to an “apply it” rationale.  See also, 2(A), Prong 2 above.
(7)  Applicant argues the claimed invention is “unconventional”, is a “nonconventional and non-generic arrangement”, Bascom.
Applicant’s specification suggests the claimed invention is directed to analyzing social network data to identify financial market trends (e.g., trends associated with a financial market instrument).  (See pgs. 1 – 2 of applicant’s specification as filed 8/19/19).  Applicant’s remarks allege numerous times this is “unconventional” (e.g., “providing of unconventional information determined in an unconventional, novel manner using social media posts and the provision of such information to online financial website users.” See pg. 12 of applicant’s remarks as filed 01/26/21; “the claims here provide an inventive concept in its nonconventional and non- generic arrangement of allegedly known components” and “the claims utilize a specific, ordered combination of steps that enable a novel use of social media posts to generate unconventional information for display at the client computing devices of a number of users of an online financial service provider.”).   The prosecution history clearly shows that applicant’s claimed invention is not “unconventional however.”  Shvadron and Boone, are at least two examples demonstrating that analyzing social network data to identify financial 
Applicant’s generic computing device (i.e., “computing device of an online financial website provider”) having generic components (e.g., “processor”, “non-transitory storage medium”) is performing routine and conventional tasks such as  data receipt/ transmission; data processing; and data display.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  SAP America Inc. v. Investpic, LLC, 890 F.3d 1016 USPQ2d 1638 (Fed Cir. 2018) (displaying and disseminating financial information) and Intellectual Ventures 1 LLC v. Capital One Bank (USA) (advanced internet interface providing user display access of customized web pages) indicate displaying information is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).    Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
See also 2(B), Berkheimer analysis above.
112
Withdrawn in light of applicant’s arguments and/ or amendments.
Prior Art
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to explicitly disclose, “receiving, by a computing device of an online financial website provider, a corpus of social media posts of a number of users of at least one social media system, each social media post, of the corpus, containing a reference to a financial market entity and occurring in either a first time interval or a second time interval; and identifying, by the computing device, a percentage change in number of social media references using the corpus of social media posts,”
Shvadron discloses analyzing online messages / online electronic postings (akin to “corpus of social media posts” claimed).  Shvadron discloses the online messages include a plurality of first online messages posted during a first period of time that contain information regarding a financial instrument (akin to a “first set of social media posts”, “occurring in the first time interval” and “containing a reference to a financial market entity” claimed).  Shvadron discloses the online messages include a plurality of second online messages posted during a second period of time after the first period of time that also contains information regarding the financial instrument (akin to a “second set of social media posts”, “occurring in the second time interval” and “containing a reference to a financial market entity” claimed).  Shavdron further discloses analyzing the online messages, predicting changes with respect to the financial instrument, recognizing patterns and trends with the online messages (akin to “identifying, by the 
Applicant argues the prior art fails to explicitly disclose, “the identifying comprising: determining a first count of the number of occurrences of the reference to the financial market entity in a first set of social media posts, from the corpus, occurring in the first time interval; determining a second count of the number of occurrences of the reference to the financial market entity in a second set of social media posts, from the corpus, occurring in the second time interval; and determining the percentage change in number of social media references to the financial market entity using the determined first and second counts of the number of occurrences of the reference to the financial market entity; and causing, by a computing device, the determined percentage change to be transmitted via an electronic communications network and displayed in a display of the online financial website provider at a number of client computing devices.
Boone expands upon the teachings of Shvadron.  Boone looks at the change over time in a discussion or topic.    Boone discloses looking at the prevalence or number times words relevant to the discussion or topic are referenced over time (akin to “a first count of the number of occurrences of the reference to the financial market entity in a first set of social media posts, from the corpus, occurring in the first time interval” claimed).   Boone discloses looking at multiple time series of prevalence or number times words relevant to the discussion or topic are referenced over time (akin to “a first count of the number of occurrences of the reference to the financial market entity in a first set of social media posts, from the corpus, occurring in the first time interval;” and akin to ”a second count of the number of occurrences of the reference to the financial 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692